Exhibit 10.1

FORM OF EXECUTIVE OFFICER/OPERATING COMMITTEE

RESTRICTED STOCK UNIT AGREEMENT

GENERAL CABLE CORPORATION

2005 STOCK INCENTIVE PLAN

GLOBAL STOCK UNIT AGREEMENT FOR EXECUTIVES

 

GRANTED TO:    «Name» DATE OF GRANT:    «Date» GRANTED PURSUANT TO:    General
Cable Corporation 2005 Stock Incentive Plan NUMBER OF UNITS:    «Units» VESTING
SCHEDULE:    «Insert»

1. Agreement. This Stock Unit Agreement for Executives (the “Agreement”) is made
and entered into as of                      (the “Date of Grant”) between
General Cable Corporation, a Delaware corporation (the “Company”), and «Name»
(the “Participant”), as a participant (the “Participant”) in the General Cable
Corporation 2005 Stock Incentive Plan (the “Plan”), a copy of which is enclosed
herewith. Capitalized terms not defined herein shall have the meanings ascribed
thereto in the Plan.

2. Grant. The Participant is granted «Units» restricted stock units with respect
to the Common Stock of the Company (the “Stock Units”). The Stock Units are
granted as provided for under the Plan and are subject to the terms and
conditions set forth in the Plan and this Agreement. This grant of Stock Units
shall vest according to the vesting schedule set forth in Paragraphs 3 and 4 or
as provided in Paragraph 9.

3. Vesting.

(a) The Stock Units shall be promptly recorded on the books of the Company as
Stock Unit awards. When and if the vesting requirements, as set forth below, are
satisfied, the Participant shall be entitled to receive one share of Common
Stock for each vested Stock Unit granted hereunder. Each vested Stock Unit shall
be settled within 90 days of the vesting date, but no later than March 15 of the
calendar year following the calendar year in which the Stock Unit vested. Prior
to the vesting and settlement of the Stock Units, the Participant shall have no
rights as a stockholder with respect to the shares of Common Stock underlying
the Stock Units.

(b) Except as provided in Paragraph 9, the vesting of the Stock Units is
contingent upon (i) the Company’s achievement of the performance targets for
Earnings Before Interest, Taxes, Depreciation, and Amortization (“EBITDA”) for
the one (1) year performance periods commencing on                     , and
(ii) the Participant’s continued employment with the Company and its
subsidiaries through the end of the applicable Performance Period.

4. Performance Targets. Provided the Participant has remained in the continuous
employment of the Company and its Subsidiaries through the end of the applicable
Performance Period, the Stock Units shall become vested on the last day of the
applicable Performance Period as follows:                     .



--------------------------------------------------------------------------------

5. Adjustment. If under Section 12 of the Plan, the Participant shall be
entitled to new, additional or different Stock Units, such new, additional or
different Stock Units shall be subject to the vesting and other restrictions as
provided in Paragraphs 6 and 8 below.

6. Rights as Shareholder. The Stock Units shall be subject to the vesting
requirements and other restrictions as provided in this Agreement. Upon the
delivery of shares of Common Stock under this Agreement after vesting, the
Participant shall have all the rights of a shareholder with respect to such
shares of Common Stock, including, but not limited to, the right to vote such
shares of Common Stock and to receive all dividends and other distributions paid
with respect to them, and all such shares of Common Stock shall be evidenced by
one or more certificates.

7. Dividend Equivalent Rights. The Stock Units shall include corresponding
Dividend Equivalent Rights. The Dividend Equivalent Rights shall be subject to
the same vesting requirements and forfeiture provisions as the Stock Units, and
shall be settled in the form of a cash payment at the same time that the vested
Stock Units are settled as provided in Paragraph 3 above.

8. Non-Transferability. Stock Units may not be sold, exchanged, transferred,
pledged, hypothecated or otherwise disposed of except by will or the laws of
descent and distribution. Any attempt by the Participant to dispose of any of
the Stock Units in any such manner shall result in the immediate forfeiture of
the Stock Units.

9. Termination of Employment. In the event of the termination of the
Participant’s employment, the Participant’s outstanding Stock Units shall vest
or be forfeited, as applicable, in accordance with Section 14 of the Plan;
provided, however, that if the Participant’s employment terminates on account of
Retirement (as defined below), a pro rata portion of the Participant’s unvested
Stock Units attributable to each Performance Period will vest to the extent
EBITDA is satisfied for a Performance Period (as certified by the Committee
pursuant to Paragraph 4 above), as described below. The pro-rata portion of the
unvested Stock Units shall be determined for the Performance Period in which the
Participant’s termination date occurs and each subsequent Performance Period,
and shall be calculated by multiplying the unvested Stock Units that would
otherwise vest at the end of such Performance Period pursuant to Paragraph 4
above by a fraction, the numerator of which is the number of the Participant’s
completed months of continuous service with the Company or a Subsidiary during
the                      Performance Periods and the denominator of which is the
number of months in the Performance Period for which the calculation is being
performed plus the number of months in all prior Performance Periods (if
applicable).

For purposes of this Agreement, “Retirement” shall mean termination of
employment (other than for Cause, as defined in the Plan) after the Participant
has attained age 62 and has completed ten years of service with the Company and
its Subsidiaries. For purposes of this Agreement and Section 14 of the Plan,
“Disability” shall mean the Participant is, by reason of a mental or physical
impairment, eligible to receive long-term disability benefits under the
applicable long-term disability plan of the Company. Any Stock Units that vest
upon termination of employment pursuant to this Paragraph 9 shall be settled in
accordance with Paragraph 3 above, subject to Paragraph 19 below. Any Stock
Units that do not vest upon termination of employment shall be forfeited.

10. Change in Control. Notwithstanding anything contained in this Agreement to
the contrary, all outstanding Stock Units shall become fully vested immediately
upon the occurrence of the Change in Control of the Company in accordance with
Section 13 of the Plan.

11. Deferral of Shares. Subject to Section 10(c) of the Plan and to the extent
the Participant is eligible for participation in the General Cable Corporation
Deferred Compensation Plan (the

 

- 2 -



--------------------------------------------------------------------------------

“DCP”), the Participant shall be entitled to defer receipt of shares of Common
Stock upon the termination of the vesting restrictions applicable to the Stock
Units only under the terms of an agreement acceptable to the Company under the
DCP and applicable law. Further, the Company reserves the right to cause
deferral to be made so as to comply with Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”).

12. Tax and Social Insurance Withholding. Regardless of any action the Company
and/or the Subsidiary which employs the Participant (the “Employer”) take with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility, and the
Company and the Employer: (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Stock Units, including the grant of the Stock Units, the vesting of the Stock
Units, the subsequent sale of any shares of Common Stock acquired pursuant to
the Stock Units and the receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of the Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items.

Prior to the delivery of the shares of Common Stock upon the vesting of the
Stock Units, if any taxing jurisdiction requires withholding of Tax-Related
Items, the Company may withhold a sufficient number of whole shares of Common
Stock otherwise issuable upon the vesting of the Stock Units that have an
aggregate Fair Market Value (as defined under the Plan) sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the shares of
Common Stock (as determined by the Company in its sole discretion). The cash
equivalent of the shares of Common Stock withheld will be used to settle the
obligation to withhold the Tax-Related Items. Alternatively, the Company and/or
the Employer may, in their discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s salary/wages or other amounts payable
to the Participant, with no withholding in shares of Common Stock.

In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through the withholding from the
Participant’s salary/wages or other amounts payable to the Participant, no
shares of Common Stock will be issued upon vesting of the Stock Units unless and
until satisfactory arrangements (as determined by the Committee) have been made
by the Participant with respect to the payment of any Tax-Related Items which
the Company and/or the Employer determine, in its sole discretion, must be
withheld or collected with respect to such Stock Units. If the Participant is
subject to taxation in more than one jurisdiction, the Participant acknowledges
that the Company, the Employer or another Subsidiary may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. By accepting
this grant of Stock Units, the Participant expressly consents to the withholding
of shares of Common Stock and/or the withholding of amounts from the
Participant’s salary/wages or other amounts payable to the Participant as
provided for hereunder. All other Tax-Related Items related to the Stock Units
and any shares of Common Stock delivered in payment thereof are the
Participant’s sole responsibility.

13. Legend. If the Company, in its sole discretion, shall determine that it is
necessary, to comply with applicable securities laws, the certificate or
certificates representing any shares of Common Stock delivered to the
Participant under this Agreement shall bear an appropriate legend in form and
substance, as determined by the Company, giving notice of applicable
restrictions on transfer under or with respect to such laws.

14. Stock Units Subject to Securities Law. The Participant covenants and agrees
with the Company that if, with respect to the Stock Units or any shares of
Common Stock delivered to the

 

- 3 -



--------------------------------------------------------------------------------

Participant pursuant to this Agreement, there does not exist a Registration
Statement on an appropriate form under the Securities Act of 1933, as amended
(the “Act”), which Registration Statement shall have become effective and shall
include a prospectus that is current with respect to the Stock Units or shares
of Common Stock subject to this Agreement, (i) that he or she takes the Stock
Units or such shares of Common Stock for his or her own account and not with a
view to the resale or distribution thereof, (ii) that any subsequent offer for
sale or sale of any such shares of Common Stock shall be made either pursuant to
(x) a Registration Statement on an appropriate form under the Act, which
Registration Statement shall have become effective and shall be current with
respect to the shares of Common Stock being offered and sold, or (y) a specific
exemption from the registration requirements of the Act, but in claiming such
exemption, the Participant shall, prior to any offer for sale of such shares of
Common Stock, obtain a favorable written opinion from counsel for or approved by
the Company as to the applicability of such exemption and (iii) that the
Participant agrees that the certificates evidencing such shares of Common Stock
shall bear a legend to the effect of the foregoing.

15. Stock Units Subject to Plan. This Agreement is subject to all terms,
conditions, limitations and restrictions contained in the Plan, which shall be
controlling in the event of any conflicting or inconsistent provisions, except
as permitted by the Plan. In the event, however, of any conflict between the
provisions of this Agreement or the Plan and the provisions of an employment or
change-in-control agreement between the Company and the Participant, the
provisions of the latter shall prevail, to the extent consistent with the Plan.

16. Clawback. The Stock Units granted in this Agreement and any underlying
shares of Common Stock or value received will be subject to all applicable
clawback or compensation recovery policies adopted by the Company’s Board of
Directors, as may be adopted or amended at the sole discretion of the Company’s
Board of Directors.

17. EU Age Discrimination. For purposes of this Agreement, if the Participant is
a resident of and employed in a country that is a member of the European Union,
the grant of the Stock Units and this Agreement are intended to comply with the
age discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of the
Agreement is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.

18. Forced Sale of Shares; Compliance with Laws; Repatriation. Notwithstanding
anything in the Agreement to the contrary, the Company may, in its sole
discretion, require the Participant to immediately sell any or all shares of
Common Stock issued upon settlement of the Stock Units (in which case, the
Company shall have the authority to issue sales instructions in relation to such
shares of Common Stock on the Participant’s behalf).

The Participant agrees, as a condition of the grant of the Stock Units, to
repatriate all payments attributable to the Stock Units and/or cash acquired
under the Plan (including, but not limited to, dividends and any proceeds
derived from the sale of the shares of Common Stock acquired pursuant to the
Stock Units) in accordance with all foreign exchange rules and regulations
applicable to the Participant. In addition, the Participant also agrees to take
any and all actions, and consents to any and all actions taken by the Company
and its Subsidiaries, as may be required to allow the Company and its
Subsidiaries to comply with all applicable laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).
Finally, the Participant agrees to

 

- 4 -



--------------------------------------------------------------------------------

take any and all actions as may be required to comply with the Participant’s
personal legal and tax obligations under all applicable laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).

19. Code Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption, and payments may only be made under this Agreement
upon an event and in a manner permitted by Section 409A, to the extent
applicable. Notwithstanding anything in this Agreement to the contrary, if
required by Section 409A, if the Participant is considered a “specified
employee” for purposes of Section 409A and if any payment under this Agreement
is required to be delayed for a period of six months after separation from
service pursuant to Section 409A, such payment shall be delayed as required by
Section 409A, and the accumulated payment amounts shall be paid in a lump sum
payment within ten days after the end of the six-month period. If the
Participant dies during the postponement period prior to payment, the amounts
withheld on account of Section 409A shall be paid to the personal representative
of the Participant’s estate within 60 days after the date of the Participant’s
death. Any payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A.
In no event may the Executive, directly or indirectly, designate the calendar
year of a payment, except in accordance with Section 409A. If payment is to be
made upon vesting in the event of a Change in Control and the Change in Control
is not a “change in control event” under Section 409A, then the outstanding
Stock Units will nevertheless vest on the Change in Control, but, if required by
Section 409A, the vested Stock Units will be paid at the date on which they
would otherwise have been paid in the absence of a Change in Control, in
accordance with Section 409A.

20. No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Participant any right to continued employment
nor shall it interfere in any way with the right of the Employer to terminate
the employment of the Participant at any time.

21. Discretionary Nature of Plan; No Vested Rights. The Participant acknowledges
and agrees that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of the Stock Units under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of Stock Units or any
other award under the Plan or other benefits in lieu thereof in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of shares of
Common Stock subject to the grant, and the vesting provisions. Any amendment,
modification or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Employer.

22. Extraordinary Benefit. The value of the Stock Units and any other awards
granted under the Plan is an extraordinary item of compensation outside the
scope of the Participant’s employment (and the Participant’s employment
contract, if any). Any grant under the Plan, including the grant of the Stock
Units, is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.

23. Consent to Collection, Use, Processing, and Transfer of Data. Pursuant to
applicable personal data protection laws, the Company and the Employer hereby
notify the Participant of the following in relation to the Participant’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s grant of the Stock Units and the Participant’s
participation in the Plan. The collection, use, processing and transfer of the
Participant’s personal data is necessary for the Company’s administration of the
Plan and the Participant’s participation in the Plan. The Participant’s denial
and/or objection to the collection, use, processing and transfer of

 

- 5 -



--------------------------------------------------------------------------------

personal data may affect the Participant’s participation in the Plan. As such,
the Participant voluntarily acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.

The Company and the Employer hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Stock Units, or any other entitlement to shares of
Common Stock awarded, canceled, purchased, vested, unvested or outstanding in
the Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by the Participant or collected, where
lawful, from third parties, and the Company and the Employer each will process
the Data for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logic and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.

The Company and the Employer each will transfer Data internally as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer each
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant hereby authorizes (where required
under applicable law) them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.

The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Employer’s local
Human Resources Manager or the Company’s Human Resources Department.

24. Private Placement. The grant of the Stock Units is not intended to be a
public offering of securities in the Participant’s country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under U.S. or local law) and the grant of
the Stock Units is not subject to the supervision of the local securities
authorities (unless otherwise required under U.S. or local law).

 

- 6 -



--------------------------------------------------------------------------------

25. Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the Stock Units or other awards
granted to the Participant under the Plan by electronic means. the Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

26. English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Stock Units, be drawn up in English. If the Participant has
received this Agreement, the Plan or any other documents related to the Stock
Units translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.

27. Addendum. Notwithstanding any provisions herein to the contrary, the Stock
Units shall be subject to any special terms and conditions for the Participant’s
country of residence (and country of employment, if different), as may be set
forth in an addendum to this Agreement (the “Addendum”). Further, if the
Participant transfers the Participant’s residence and/or employment to another
country reflected in an Addendum, the special terms and conditions for such
country will apply to the Participant to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and regulations
or to facilitate the operation and administration of the Stock Units and the
Plan (or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer). In all
circumstances, any applicable Addendum shall constitute part of this Agreement.

28. Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Units, any shares of Common Stock acquired pursuant to
the Stock Units and the Participant’s participation in the Plan to the extent
the Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and regulations
or to facilitate the operation and administration of the Stock Units and the
Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.

29. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties’ respective heirs, legal representatives successors and
assigns.

30. Governing Law. All questions concerning the construction, validity and
interpretation of the Stock Units and the Plan shall be governed and construed
according to the laws of the Commonwealth of Kentucky, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the Stock Units or the Plan shall be brought only in the state or federal courts
of the Commonwealth of Kentucky.

31. Entire Agreement. This Agreement is the entire agreement between the parties
hereto, and all prior oral and written representations are merged into this
Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.

32. By accepting the grant of the Stock Units, the Participant acknowledges that
the Participant has read this Agreement, the Addendum to this Agreement (as
applicable) and the Plan, and specifically accepts and agrees to the provisions
therein.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.

 

GENERAL CABLE CORPORATION Gregory B. Kenny President and CEO

I hereby accept the award of the Stock Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby agree
that all of the decisions and determinations of the Committee with respect to
the Stock Units shall be final and binding.

 

By:  

 

    Date:  

 

  «Name»      

 

- 8 -



--------------------------------------------------------------------------------

GENERAL CABLE CORPORATION

2005 STOCK INCENTIVE PLAN

ADDENDUM TO GLOBAL STOCK UNIT AGREEMENT FOR EXECUTIVES

In addition to the terms of the Plan and the Agreement, the Stock Units are
subject to the following additional terms and conditions (the “Addendum”). All
capitalized terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and the Agreement. Pursuant to Paragraph 27 of the
Agreement, if the Participant transfers residency and/or employment to another
country reflected in the Addendum at the time of transfer, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules and regulations or to facilitate the operation and administration of the
Stock Units and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Participant’s
transfer).

FRANCE

1. Use of English Language. The Participant acknowledges and agrees that it is
the Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Stock Units, be drawn up in English. If the Participant has
received this Agreement, the Plan or any other documents related to the Stock
Units translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.

L’Employé reconnaît et consent que c’est l’intention d’Employé expresse que cet
Accord, le Projet et tous les autres documents, les notifications et l’événement
légal est entré dans, compte tenu de ou institué conformément aux Unités du
stock, est formulé dans l’anglais. Si l’Employé a reçu cet Accord, le Projet ou
aucuns autres documents liés aux Unités du stock a traduit dans une langue
autrement que l’anglais, et si le sens de la version traduite est différent de
la version anglaise, la version anglaise contrôlera.

BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.

THE PARTICIPANT MUST SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN
                    TO                     .

 

 

   

 

Participant Signature     Participant Name (Printed)

 

    Date    

SPAIN

1. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the Stock Units, the Participant acknowledges and consents to
participation in the Plan and has received a copy of the Plan. The Participant
understands that the Company has unilaterally,

 

- 9 -



--------------------------------------------------------------------------------

gratuitously and in its sole discretion granted Stock Units under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, the Participant understands that the Stock Units are granted on
the assumption and condition that the Stock Units and the shares of Common Stock
acquired upon vesting of the Stock Units shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, the
Participant understands that this grant would not be made to the Participant but
for the assumptions and conditions referenced above. Thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, the Stock
Units shall be null and void.

The Participant understands and agrees that, as a condition of the grant of the
Stock Units, any unvested Stock Units as of the date the Participant ceases
active employment will be forfeited without entitlement to the underlying shares
of Common Stock or to any amount of indemnification in the event of the
termination of employment by reason of, but not limited to, (i) material
modification of the terms of employment under Article 41 of the Workers’ Statute
or (ii) relocation under Article 40 of the Workers’ Statute. The Participant
acknowledges that the Participant has read and specifically accepts the
conditions referred to in the Agreement regarding the impact of a termination of
employment on the Participant’s Stock Units.

BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.

THE PARTICIPANT MUST SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN
                    TO                     .

 

 

   

 

Participant Signature     Participant Name (Printed)

 

    Date    

 

- 10 -